UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-A FOR REGISTRATION OF CERTAIN CLASSES OF SECURITIES PURSUANT TO SECTION 12(b) OR (g) OF THE SECURITIES EXCHANGE ACT OF 1934 Virtual Sourcing, Inc. (Exact name of registrant as specified in its charter) Nevada (State or other jurisdiction of incorporation) 45-5629485 (IRS Employer Identification No.) 615 Washington, Independence, KS 67301 (Address of registrant’s principal executive offices) Securities to be registered pursuant to Section 12(b) of the Act: Not applicable Title of each class Name of each exchange on which to be so registered each class is to be registered If this form relates to the registration of a class of Securities pursuant to Section 12(b) of the Exchange Act and is effective pursuant to General Instruction A.(c), check the following box. [] If this form relates to the registration of a class of securities pursuant to Section 12(g) of the Exchange Act and is effective pursuant to General Instruction A.(d), check the following box. [X] Securities Act registration statement file number to which this form relates: 333-194254 Securities to be registered pursuant to Section 12(g) of the Act: Common Stock (Title of class) INFORMATION REQUIRED IN REGISTRATION STATEMENT Item 1. Description of Registrant’s Securities to be Registered The Registrant hereby incorporates its filing pursuant to Rule 424(b), filed on January 9, 2015. Item 2. Exhibits The Registrant hereby incorporates its filings pursuant to Form S-1, dated March 3, 2014, April 29, 2014, July 8, 2014, August 1, 2014, August 20, 2014, October 28, 2014, November 26, 2014, December 18, 2014 and December 24, 2014. SIGNATURES Pursuant to the requirements of Section 12 of the Securities Exchange Act of 1934, the registrant has duly caused this registration statement to be signed on its behalf by the undersigned, thereto duly authorized. Virtual Sourcing, Inc. By: /s/ Mario Faraone January 12, 2015 Mario Faraone, President
